                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LJ DOLIN
              Plaintiff,
v.                                                              CV No. 19-310 GJF/CG
THYSSENKRUPP ELEVATOR CORP.,
              Defendant.
                             INITIAL SCHEDULING ORDER
       This case is assigned to me for scheduling, case management, discovery, and all

other non-dispositive motions. Counsel are required to comply with the Local Civil Rules

of the United States District Court for the District of New Mexico, as well as the Federal

Rules of Civil Procedure. Civility, professionalism, and cooperation are required of

counsel throughout this litigation.

       Counsel and any pro se parties will “meet and confer” no later than May 6, 2019,

to discuss: (1) the nature and bases of their claims and defenses; (2) the possibility of a

prompt resolution or settlement; (3) making or arranging for complete initial disclosures

as required by Rule 26(a)(1); (4) preserving discoverable information; and (5) the

formulation of a provisional discovery plan. Fed. R. Civ. P. 26(a)(1), (f). In formulating a

provisional discovery plan, counsel and pro se parties should meaningfully discuss: (i)

the subjects on which discovery may be needed, when discovery should be completed,

and whether discovery should be conducted in phases or limited to particular issues; (ii)

any issues about the disclosure, discovery, or preservation of electronically stored

information, including the form(s) in which it should be produced; (iii) any issues about

claims of privilege or confidentiality of materials, including exploring whether the parties

can agree on a procedure to assert these claims and whether they will ask the Court to

include any agreement in an order; (iv) whether any changes should be sought to the
limitations on discovery imposed by the Federal Rules of Civil Procedure or the Local

Civil Rules; and (v) the facts and the law governing the case to which the parties are

willing to stipulate.

       Pursuant to Rule 26(d)(2), the parties may deliver discovery requests under Rule

34 prior to the “meet and confer” date, however those requests are not considered to

have been served until the first “meet and confer” session. Initial disclosures under Rule

26(a)(1) must be made within fourteen (14) days of the meet and confer session, unless

a different time is set by stipulation or court order. The parties are advised to strictly

follow the letter and spirit of Rule 26(a)(1) in preparing their initial disclosures. Fed. R.

Civ. P. 26(a)(1). Initial disclosures are intended to accelerate the exchange of core

information about the case and eliminate the need for formal discovery at the early

stages of litigation. See 1993 Advisory Committee Notes to Fed. R. Civ. P. 26(a)(1). The

parties must seek to meet these objectives in making their initial disclosures, and should

be prepared to explain how they have fully complied with their obligations under Rule

26(a)(1) at the Rule 16 Scheduling Conference.

       The parties will cooperate in preparing a Joint Status Report and Provisional

Discovery Plan (“JSR”) which follows the sample JSR form available on the United

States District Court for the District of New Mexico’s website. All attorneys must show

their complete mailing address and telephone number(s) under the “Appearances”

section of the JSR. Do not indicate witnesses’ addresses as “in care of” an attorney’s

office. The city or town of residence of each witness must be included so that the trial

judge can consider that information in determining the trial location. The parties are to

fill in the blanks for proposed dates, bearing in mind that the time allowed for discovery



                                               2
is generally 120 to 180 days from the date of the Rule 16 Initial Scheduling Conference.

The Court will determine actual case management deadlines after considering the

parties’ requests. Plaintiff, or Defendant in removed cases, is responsible for

electronically filing the JSR by May 13, 2019. Parties may not modify case management

deadlines on their own. Good cause must be shown and the Court’s written approval

obtained for any modification of the case management deadlines that the Court

establishes at the scheduling conference.

       A Rule 16 Scheduling Conference will be conducted by telephone on Tuesday,

May 21, 2019, at 1:30 p.m. Parties shall call Judge Garza’s AT&T Teleconference line

at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings. Upon agreement, the parties may request that the Rule

16 Scheduling Conference be held in person. At the conference, counsel and any pro

se parties must be prepared to discuss all claims and defenses, initial disclosures,

discovery requests and scheduling, issues relating to the disclosure, discovery, or

preservation of electronically-stored information, the timing of expert disclosures and

reports under Rule 26(a)(2), and the use of scientific evidence and whether it is

anticipated that a Daubert1 hearing will be needed. We will also discuss settlement

prospects and alternative dispute resolution possibilities. Lead counsel and parties

appearing pro se must participate unless excused by the Court. Parties represented by

counsel need not attend.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE


       1.     Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

                                            3
